DETAILED ACTION
Status of Claims
The following is a notice of allowance in response to the amendment filed on January 28, 2021.  Claims 21-40 are pending and allowable as set forth below.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Terminal Disclaimer
The terminal disclaimer filed on February 23, 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration dates of US Patent No. 8,630,921, US Patent No. 9,129,334, US Patent No. 9,990,669, and US Patent No. 10,679,281, has been reviewed and is accepted.  



Allowable Subject Matter
Currently claims 21-40 are in condition for allowance. The following is an examiner’s statement of reasons for allowance: 
Upon review of the evidence at hand, it is hereby concluded that the evidence obtained and made of record, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the below noted features of applicant’s invention as the 

“…in response to determining that the individual is within a predetermined range, transmitting pickup information to the individual, wherein the pickup information enables the individual to pickup one or more items associated with the transaction on behalf of the customer”

Barrese et al (US 2006/0099964 A1) discloses determining the location of the mobile communication device is within the radius of coverage of the merchant (Barrese: Figure 2 illustrates determine merchants in range of position).  PTO-892 Reference U discloses a system wherein a people who pass nearby could pick up packages for friends (page 1).  Neither Barrese, PTO-892 Reference U, nor any of the other cited references teach, suggest, or otherwise render obvious in response to determining that the individual is within a predetermined range, transmitting pickup information to the individual, wherein the pickup information enables the individual to pickup one or more items associated with the transaction on behalf of the customer.   
None of the evidence at hand teaches or suggests the combination of features claimed, nor does there exist an appropriate rationale for further modification of the evidence at hand.  It is hereby asserted by the Examiner that, in light of the above and in further deliberation over all the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN G PALAVECINO whose telephone number is (571)270-1355.  The examiner can normally be reached on M-F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 





/KATHLEEN PALAVECINO/
Primary Examiner, Art Unit 3625